DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 are vague and indefinite for requiring coarse adjustments of the irradiation position of the desired primary electron beam are made “using a transmission mark”.  Specifically, it is unclear how a transmission mark can make coarse adjustments to the irradiation position of the primary electron beam.  Paragraph [0074] discusses the transmission mark with reference to figure 7.  However, the instant specification expressly suggests that it is the primary electron optics that make the coarse adjustment to the position of the primary electron beam (see paragraph [0075]).  The transmission mark is merely used to detect the peak position of intensity of the current value data as the position of the beam.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al. (US pgPub 2016/0268096).
Regarding claim 7, Ren et al. teach an optical system adjustment method of an image acquisition apparatus (inherent in the apparatus of figure 11a) comprising: 
deflecting one primary electron beam one after another from multiple primary electron beams (deflector 122 deflector primary electron beams 102, wherein repeated exposures of 101 would result in deflection one primary electron beam after another) such that remaining primary electron beams excluding a desired primary electron beam of the multiple primary electron beams become beam OFF using a blanking aperture array mechanism (beam limiting plate 121 and deflectors 122 blocks beams off, leaving only 121-1)  including a substrate (121) including a plurality of passing holes (121_1-121_3) formed by fitting to positions where the multiple primary electron beams pass (in multi beam mode all beams pass through apertures, thus formed by fitting to positions where multiple primary electron beams pass.  Figures 3b-3d show the multi-beam mode 
adjusting, a trajectory of the desired primary electron beam by a primary electron optics (133, 160, 131, 132) and detecting secondary electrons corresponding to the desired primary electron beam for each of the primary electron beams deflected one after another using a second detector (141, see paragraph [0072]) having an inspection surface of a size configured to detect multiple secondary electrons as a whole ([0072] detects single secondary electron thus as a whole, note repeated uses results in multiple secondary electrons) by performing trajectory deflection of the secondary electrons by a deflector (160 see paragraph [0072]) arranged on an optical path for guiding the multiple secondary electrons to a first detector (160 is also on the path to detector 140) configured to individually detect multiple3Docket No. 528471USPreliminary Amendment filed concurrently w/Divisional Applicationsecondary electron beams emitted due to irradiation of a target with the multiple primary electron beams (as seen in figure 3, in multi-beam mode secondary electron beams 102SE resultant from primary electron beams 102C are detected by 140); and after adjustments of the trajectory of each of the primary electron beams deflected one after another being completed (switching from single beam mode in figure 11a (i.e. to search optimistic imaging conditions see paragraph [0072]) to multi-beam mode in figure 3B for multi-beam imaging.  Thus first detector is used after adjustments of the trajectory of each of the primary electron beams deflected one after another (repeated)), 

Regarding claim 11, Ren et al. teach making coarse adjustments of an irradiation position of the desired primary electron beam before the trajectory of the desired primary electron beam is adjusted (133 focuses the beams, thus coarse adjustment of the irradiation position [0058])


Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enyama et al. (US pgPub 2012/0061565).
Regarding claim 10, Enyama et al. teach an optical system adjustment method of an image acquisition apparatus (inherent in the apparatus of figure 2) comprising: 
 making one primary electron beam pass through one after another from multiple primary electron beams such that remaining primary electron beams excluding a desired primary electron beam of the multiple primary electron beams become beam OFF using a movable shutter including an opening that allows  the desired primary electron beam of the multiple primary electron beams to pass through while shielding 
 adjusting a trajectory of the desired primary electron beam by a primary electron optics (109, 112) and detecting secondary electrons corresponding to the desired primary electron beam 4Docket No. 528471USPreliminary Amendment filed concurrentlyw/Divisional Applicationfor each of the primary electron beams deflected one after another using a second detector having an inspection surface of a size configured to detect multiple secondary electrons as a whole by performing trajectory deflection of the secondary electrons by a deflector (detection via 140 secondary electrons deflected via 111, see trajectory 220 in figure 2) arranged on an optical path for guiding the multiple secondary electrons to a first detector (111 on optical path for guiding multiple secondary electrons to a first detector 121a-c in multi-beam mode) configured to individually detect multiple secondary electron beams emitted due to irradiation of a target with the multiple primary electron beams (as seen in figure 1), and 
after adjustments of the trajectory of each of the primary electron beams deflected one after another being completed (after completion of single beam mode), adjusting the trajectory of the secondary electrons by a secondary electron optics (adjustment of deflector 111 to change to multi-beam mode as seen in figure 1) such that the secondary electrons corresponding to the desired primary electron beam are detected in a corresponding region of the first detector (121a-121c, [0044]) for each of the primary electron beams deflected (via optics 109 and 112) one after another (repeated use of the inspection apparatus in multi-beam mode) while the trajectory 
Regarding claim 14, Enyama et al. teach making coarse adjustments of an irradiation position of the desired primary electron beam before the trajectory of the desired primary electron beam is adjusted (objective lens focuses 110a-110c onto wafer thus coarse adjustment of radiation position [0039])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over IIzuka (JP2017107959) (US pgPub 20170169993 is the national stage application and used as the English translation) in view of Ren.
Regarding claim 7, IIzuka teaches an optical system adjustment method of an image acquisition apparatus (inherent in the apparatus of figure 7) comprising: 
deflecting one primary electron beam one after another from multiple primary electron beams (deflector 122 deflector primary electron beams 102, wherein repeated exposures of 101 would result in deflection one primary electron beam after another) such that remaining primary electron beams excluding a desired primary electron beam of the multiple primary electron beams become beam OFF using a blanking aperture 
adjusting, a trajectory of the desired primary electron beam by a primary electron optics (205, 207-209) and detecting secondary electrons corresponding to the desired primary electron beam for each of the primary electron beams deflected one after another using a second detector (step 114, detected secondary electrons at 214) having an inspection surface of a size configured to detect multiple secondary electrons as a whole (inherent to detector 214 see paragraph [0050])).
IIzuka only discloses a single detector, thus fails to disclose the use of a second detector.
However, Ren teaches a second detector (141, see paragraph [0072]) having an inspection surface of a size configured to detect multiple secondary electrons as a whole ([0072] detects single secondary electron thus as a whole, note repeated uses results in multiple secondary electrons) by performing trajectory deflection of the secondary electrons by a deflector (160 see paragraph [0072]) arranged on an optical path for guiding the multiple secondary electrons to a first detector (160 is also on the path to detector 140) configured to individually detect multiple3Docket No. 528471USPreliminary Amendment filed concurrently w/Divisional Applicationsecondary electron beams emitted due to irradiation of a target with the multiple primary electron beams (as seen in figure 3, in multi-beam mode secondary electron beams 102SE resultant from primary electron beams 102C are detected by 140); and after adjustments of the 
adjusting the trajectory of the secondary electrons by a secondary electron optics such that the secondary electrons corresponding to the desired primary electron beam are detected in a corresponding region of the first detector for each of the primary electron beams ([0059]) deflected one after another (repeated use of single beam mode, and switching to multi-beam mode) while the trajectory deflection of the secondary electrons by the deflector to the second detector is stopped ([0072], single beam mode is used to optimize imaging conditions, thus second detector stops detecting electrons during the multi-beam imaging mode of figure 3b).
Ren modifies Iizuka by suggesting two modes of inspection with two detectors.
Since both devices are directed towards inspection, it would have been obvious to one of ordinary skill in the art to apply the multi-beam detection in addition to the single beam detection of Iizuka because it would facilitate searching optimistic imaging conditions for an observation application ([0072]).
Regarding claim 10, Iizuka teaches an optical system adjustment method of an image acquisition apparatus (inherent in the apparatus of figure 7) comprising: 
 making one primary electron beam pass through one after another from multiple primary electron beams such that remaining primary electron beams excluding a desired primary electron beam of the multiple primary electron beams become beam OFF using a movable shutter including an opening that allows  the desired primary 
 adjusting a trajectory of the desired primary electron beam by a primary electron optics (205, 207-209) and detecting secondary electrons corresponding to the desired primary electron beam 4Docket No. 528471USPreliminary Amendment filed concurrentlyw/Divisional Applicationfor each of the primary electron beams deflected one after another using a second detector having an inspection surface of a size configured to detect multiple secondary electrons as a whole(step 114, detected secondary electrons at 214) having an inspection surface of a size configured to detect multiple secondary electrons as a whole (inherent to detector 214 see paragraph [0050])).
IIzuka only discloses a single detector, thus fails to disclose the use of a second detector.
IIzuka only discloses a single detector, thus fails to disclose the use of a second detector.
However, Ren teaches a second detector (141, see paragraph [0072]) having an inspection surface of a size configured to detect multiple secondary electrons as a whole ([0072] detects single secondary electron thus as a whole, note repeated uses results in multiple secondary electrons) by performing trajectory deflection of the secondary electrons by a deflector (160 see paragraph [0072]) arranged on an optical path for guiding the multiple secondary electrons to a first detector (160 is also on the path to detector 140) configured to individually detect multiple3Docket No. 528471USPreliminary Amendment filed concurrently w/Divisional Applicationsecondary electron beams emitted due to irradiation of a target with the multiple primary electron beams (as seen in figure 3, in multi-beam mode secondary electron beams 102SE resultant from 
adjusting the trajectory of the secondary electrons by a secondary electron optics such that the secondary electrons corresponding to the desired primary electron beam are detected in a corresponding region of the first detector for each of the primary electron beams ([0059]) deflected one after another (repeated use of single beam mode, and switching to multi-beam mode) while the trajectory deflection of the secondary electrons by the deflector to the second detector is stopped ([0072], single beam mode is used to optimize imaging conditions, thus second detector stops detecting electrons during the multi-beam imaging mode of figure 3b).
Ren modifies Iizuka by suggesting two modes of inspection with two detectors.
Since both devices are directed towards inspection, it would have been obvious to one of ordinary skill in the art to apply the multi-beam detection in addition to the single beam detection of Iizuka because it would facilitate searching optimistic imaging conditions for an observation application ([0072]).  Moreover, multi-beam imaging increases throughput of the inspection.


10 is rejected under 35 U.S.C. 103 as being unpatentable over IIzuka (JP2017107959) (US pgPub 20170169993 is the national stage application and used as the English translation) in view of Enyama.
Regarding claim 10, Iizuka teaches an optical system adjustment method of an image acquisition apparatus (inherent in the apparatus of figure 7) comprising: 
 making one primary electron beam pass through one after another from multiple primary electron beams such that remaining primary electron beams excluding a desired primary electron beam of the multiple primary electron beams become beam OFF using a movable shutter including an opening that allows  the desired primary electron beam of the multiple primary electron beams to pass through while shielding remaining primary electron beams (figure 7 via shutter, 212 and blanker 204, note step 114 in figure 6));
 adjusting a trajectory of the desired primary electron beam by a primary electron optics (205, 207-209) and detecting secondary electrons corresponding to the desired primary electron beam 4Docket No. 528471USPreliminary Amendment filed concurrentlyw/Divisional Applicationfor each of the primary electron beams deflected one after another using a second detector having an inspection surface of a size configured to detect multiple secondary electrons as a whole(step 114, detected secondary electrons at 214) having an inspection surface of a size configured to detect multiple secondary electrons as a whole (inherent to detector 214 see paragraph [0050])).
IIzuka only discloses a single detector, thus fails to disclose the use of a second detector.
However, Enyama teaches a second detector having an inspection surface of a size configured to detect multiple secondary electrons as a whole by performing 
after adjustments of the trajectory of each of the primary electron beams deflected one after another being completed (after completion of single beam mode), adjusting the trajectory of the secondary electrons by a secondary electron optics (adjustment of deflector 111 to change to multi-beam mode as seen in figure 1) such that the secondary electrons corresponding to the desired primary electron beam are detected in a corresponding region of the first detector (121a-121c, [0044]) for each of the primary electron beams deflected (via optics 109 and 112) one after another (repeated use of the inspection apparatus in multi-beam mode) while the trajectory deflection of the secondary electrons by the deflector to the second detector is stopped (apparatus is either in single beam mode or multi-beam mode).
Enyama modifies Iizuka by suggesting two modes of inspection with two detectors.
Since both devices are directed towards inspection, it would have been obvious to one of ordinary skill in the art to apply the multi-beam detection in addition to the single beam detection of Iizuka because it would provide flexibility to operate the inspection in either single or multi-beam mode (abstract).

Claims 8 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. or Enyama et al. in view of Yamazaki et al. (USPN 6,038,018).
Regarding claims 8 and 13, Ren et al. and Enyama et al. fail to disclose wherein a region division type detector is used as the second detector.
However, Yamazaki et al. teaches using a region division type detector as a single detector (col. 14, lines 42-49).
Yamazaki et al. modifies Ren et al. or Enyama et al. by suggesting using a region division type detector for the single detector of Ren (i.e. second detector).
Since both inventions are directed towards single detectors for secondary electron detection, it would have been obvious to one of ordinary skill in the art to have the divided detector of Yamazaki et al. in the device of Ren et al. or Enyama et al. because it would allow images of two or more energy regions to be taken simultaneously (col. 14, lines 38-42) allowing the detector to detect a voltage contrast defect on a sample with high accuracy and quantitatively measuring this defect (col. 3, lines 58-63).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. or Enyama et al. in view of Iizuka et al. (US pgPub 2018/0144905).
Regarding claims 12 and 15, Ren or Enyama fail to disclose wherein the coarse adjustments of the irradiation position of the desired primary electron beam are made using a transmission mark which a through hole whose diameter is smaller than an inter-beam pitch of the multiple primary electron beams is formed therein.
However, Iizuka et al. teaches wherein the coarse adjustments of the irradiation position of the desired primary electron beam are made using a transmission mark which a through hole whose diameter is smaller than an inter-beam pitch of the multiple primary electron beams is formed therein ([0037] and [0041]).
Izuka et al. modifies either Ren or Enyama by suggesting an inspection aperture to optimize focus position.
Since both inventions are directed towards changing the position of the beam by focusing, it would have been obvious to one of ordinary skill in the art to use the inspection aperture of Iizuka in the device of Ren or Enyama because it would improve writing accuracy ([0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881